DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Claims 1-5, 8-12 and 15 are under consideration in this application.
            Claims 6, 7, 13, 14, 20 and 22 are held withdrawn from consideration as being drawn to non-elected subject matter 37 CFR 1.142(b).
Election/Restrictions
Applicant’s election without traverse of Group I and compound 10 in the reply filed on March 10, 2021 is acknowledged.
The restriction requirement is deemed sound and proper and is hereby made final.
The application has been examined to the extent readable on the elected compound and expanded to include a genus wherein X is NR2 wherein N, R1 and R2 together form an (optionally substituted) 1,2,4-triazole, 1,2,3-triazole, pyrazole, pyrrole, imidazole and tetrazole and R3, R4, a and b as set forth in claim 1, exclusively.
Specification
Content of Specification 
 (i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
The disclosure is objected to because of the following informalities: the specification fails to provide a brief description of the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The term “comprising” in claim 9 is open-ended since it allows for the inclusion of other compounds not contemplated by applicants.
Allowable Subject Matter
The prior art does not teach or make obvious the claimed compounds.  For example, the prior art reference, US 2013/0131034, discloses compounds that differ in having an indene ring attached to the piperidine ring and does not have applicants’ 5-membered heterocyclic rings, i.e., 1,2,4-triazoles, 1,2,3-triazoles, pyrazoles, etc.
Claim 1 is objected to as containing non-elected subject matter.  The objection may be overcome by limiting the claim to the subject matter indicated as being examinable, supra.  A claim so limited would appear allowable.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim drawn to the elected compounds and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 









/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
March 15, 2021